 PETERPAUL, INCPeter Paul, Inc.andInternational Longshoremen'sandWarehousemen'sUnion, Local No. 6 andIndustrialCandy Workers Union, Intervenor. Case20-CA-5000August 27, 1970DECISION AND ORDEROn May 27, 1969, Trial Examiner Louis S. Penfieldissued his decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner furtherfound that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint,and recommended that those allegations be dismissed.Thereafter, the Respondent and the Intervenor filedexceptions to the Decision and supporting briefs, andthe General Counsel filed an answering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case,' and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Peter Paul, Inc., Salinas, California,its officers, agents, successors, and assigns, shall takethe action as set forth in the Trial Examiner's Recom-mended Order.'The Respondent has requested oral argument This request is herebydenied, as the record, the exceptions, and the briefs adequately presentthe issues and the positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Trial Examiner. This proceeding,with all parties represented, was heard before me in Monte-rey,California, on November 25, 26, and 27, 1968, upona complaint of the General Counsel and answer of Peter281Paul Inc., herein called Respondent.' The issues litigatedwere whether Respondent violated Section 8(a)(1) and (2)of the National Labor Relations Act, as amended, hereincalled the Act A motion to intervene made by IndustrialCandy Workers Union, herein called ICW, was grantedat the opening of the hearing.Following the close of the hearing, Counsel for Respond-ent filed a motion to correct the transcript in certainrespects.No opposition to such motion was received fromrepresentatives of any of the other parties. I have consideredthe specific corrections urged by counsel for Respondent,and find that they are in accord with my own recollection.Accordingly the motion is granted, and each of the specificcorrections noted in counsel's motion to correct the tran-script is hereby directed It may be further noted thatcounsel for Respondent has asserted the transcript to begarbled in certain respects Counsel does not urge specificchanges to clarify it however. I have considered thosegarbled portions which counsel notes, and agree that theyshow evidence of distortion. I am of the opinion, however,that in no instance are there distortions of such magnitudethat specific correction is needed in order to resolve theissues before us. Accordingly, while I regret the inelegant,and sometimes unintelligible, statements attributed to vari-ous persons including the Trial Examiner, I am of theopinion that it will serve no significantly useful purposeto undertake further corrections.Upon the entire record, including consideration of briefsfiled by the General Counsel, Respondent, and the Interve-nor, and upon my observation of the witnesses, I herebymake the following:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERRespondent is a corporation with a place of businesslocated at Salinas, California, where it is engaged in themanufacture and sale of candy. Respondent during thepast year in the course and conduct of such businesssold and shipped goods valued in excess of $50,000 directlyto customers located outside the State of California. Ifind the Respondent to be engaged in a business affectingcommerce within the meaning of the Act, and assertionof jurisdiction in this proceeding to be warranted.II.THE LABOR ORGANIZATIONS INVOLVEDThe Charging Party, International Longshoremen's andWarehousemen's Union, Local No. 6, herein called ILWU,and the Intervenor, Industrial Candy Workers Union, hereincalled ICW, are each labor organizations within the meaningof Section 2(5) of the Act'The complaint issued on September 17, 1968 The complaint isbased on an original charge filed on May 16, 1968, and an amendedcharge filed on June 20, 1968 Copies of the complaint, the charge,and the amended charge have been duly served on Respondent185 NLRB No. 64 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIi.THEALLEGED UNFAIR LABOR PRACTICESThe central issue concerns the allegation that Respondenthas violated Section 8(a)(1) and (2) of the Act by continuingto recognize and bargain with ICW as the exclusive bargain-ing representative of its employees at a time when ILWUhad raised a real question concerning the representationof such employees. Subsidiary issues concern alleged threats,interrogations, promises of benefit, and the promulgationof an unlawful no-solicitation rule claimed to be violativeof Section 8(a)(1) of the Act Respondent denies that arealquestion of representation existed, and insists thatitwas lawfully entitled to continue to recognize and bargainwith ICW. Respondent also denies that it engaged in thealleged unlawful conduct claimed by the General Counselto be violative of Section8(a)(1).A. The Alleged UnlawfulBargainingWith ICWThe facts concerning the bargaining history and thecircumstances surrounding Respondent's continued recogni-tion and bargaining with ICW are substantially undisputedand may be summarized as follows:(1)Respondent first recognized and bargained with apredecessor of ICW in 1952. The predecessor of ICWwas first certified as the statutory representative of Respond-ent's employees in 1952. The predecessor was recertifiedin 1960, and in 1962 the certification was amended tochange the original name to its present designation asIndustrial Candy Workers Union.(2)Respondent has been party to an unbroken seriesof collective-bargaining agreements between ICW, or itspredecessor, since 1952. Originally the certification andthe collective-bargaining agreements covered employees ata plant then located in Oakland, California. In 1966 theplantwas moved from Oakland to Salinas. This moveoccurred while a collective-bargaining agreement was stillin effect and resulted in no interruption in the bargainingsituation.The most recent collective-bargaining agreementwith ICW prior to the filing of the charges herein covereda period from July 1, 1966, to June 30, 1968. It purportedto cover a bargaining unit of "all production and mainte-nance employees including cafeteria employees, warehouseemployees and on-call employees, excluding office clericalemployees, nurses, professional employees and guards andsupervisors as defined by the Act."(3) ICW served written notice on Respondent that itdesired to negotiate a new contract on March 19, 1968,and four negotiation meetings had been held by Respondentand ICW prior to May 1, 1968.(4) On April 29, 1968, ILWU filed a petition purportingto cover Respondent's employees in a proceeding numberedcase 20-RC-8126. A copy of this petition and a lettersigned by the Regional Director for Region 20 was servedon Respondent on May 1, 1968. The petition set forththe name of the employer, the location of the plant, thenature of the business, described the bargaining unit as"all employees covered by current agreement," assertedthe unit to be comprised of 141 employees, asserted thatthe petition was supported by 30 percent or more employeesin the unit, and represented ICW to be the current represent-ative of these employees with a contract which was toexpire on June 30, 1968. The petitioner was named as"Warehouse, Processing and AlliedWorkers,Local 6ILWU." The petition was signed by an International repre-sentative of ILWU. The accompanying letter from theRegionalDirector requested that Respondent furnish totheRegionalOffice jurisdictional data, and in order toestablish if the petition were supported by 30 percent ofthe employees that Respondent "submit as soon as possiblea list of the names of all employees within the describedunit with their respective job classifications, prepared fromyour most recent payroll." Section 7(a) of the petition,dealingwith the petitioner's request for recognition andthe employer's response, was left blank. It has not beenshown that at any time either prior to the filing of thepetition, or thereafter, ILWU ever requested recognitionof Respondent as the statutory representative of its employ-ees.Nor has it been shown that at any time relevantto this proceeding have a majority of Respondent's employ-ees in the contract unit purported to designate ILWUas their representative.(5) ILWU Representative Fagerhaugh testified that hepersonally delivered the petition to the Regional Officeon April 29, and at the same time delivered 45 authorizationcards purporting to have been signed by employees ofRespondentA blank card identified as similar to thosesubmitted sets forth that the signer was petitioning theBoard to conduct a secret ballot election, and that hewas designating ILWU as his bargaining agent. Fagerhaughfurther testified that approximately a week later he deliveredfive additional cards to the Regional Office. Respondentand ICW demanded production of the signed cards sothe sufficiency of the showing could be litigated. The GeneralCounsel declined to produce the cards, stating that interestshowing was a nonlitigable issue, and that the RegionalDirector's allegation in the complaint that ILWU had madea "showing of interest sufficient to warrant processingthe petition" was a sufficient administrative determinationas to any sufficiency if showing issue. The Trial Examinerdid not direct production of the cards. The General Counsel,however, did offer to submit the cards to the Trial Examinerfor examinationin camera.The Trial Examiner declinedto make anin camerainspection.(6)On May 3, 1968, counsel for Respondent sent aletter to the Regional Office acknowledging receipt of copiesof the petition, and a covering letter furnishing informationconcerningRespondent's bargaining history with ICW.Respondent represented that a majority of the presentemployees were members of ICW, and requested informationas to the sufficiency of the showing made by the ILWUin support of its petition.(7)On May 8, 1968, the Board's field examiner repliedto counsel's letter stating, among other things, that Respond-ent had been asked to furnish a payroll list, and representingthat "until I receive this list, it is unfortunately impossibleto check whether the petitioner has a sufficient showingof interest.However, from the information I now haveathand, it does appear that the showing of interest issufficient." PETER PAUL, INC(8)At no time prior to the hearing in the instant casedid Respondent submit a payroll as requested by the Region-alDirector in the representation case.(9) The collective-bargaining agreementwith ICW con-tained a checkoff authorization provision reading as follows:The Company agrees to deduct from the earningsof the employees the monthly membership dues, andupon written authorization irrevocable for the periodof one year or the anniversary date of this agreement,whichever is sooner, and remit the same to the financialsecretary of the Union.Ithas been established that at the time the petition inCase 20-RC-8126 was filed Respondent had on its files121unrevoked checkoff authorization forms signed byemployees then in the bargaining unit and that such authori-zations had come from over 80 percent of the unit employees.These authorization forms purported to authorize Respond-ent to deduct initiation fee and monthly ICW dues andto be irrevocable for one year or the date of the expirationof the ICW contract, whichever date came sooner.(10)On May 3, 1968, ICW sent Respondent a letterenclosing 134 new checkoff authorization forms regardingpresent employees of Respondent. It has been further estab-lished that these newly signed authorizations came fromnearly 85 percent of the unit employees. In the sameletter ICW requested that negotiations for a new collective-bargaining agreement be expedited and completed as soonas possible.(11)On or about May 5, Respondent met with ICWrepresentatives, announced that it felt that ICW still repre-sented a majority of its employees, that it would continueto negotiate with ICW, and that it "would do everything[it]could legally to help [it] keep any other union out."Itwasfurther announced that ICW could continue touse bulletin boards and have meetings on the premisesas in the past.(12) Throughout the month of May, Respondent contin-ued to meet and negotiate with ICW, and by May 31Respondent and ICW had reached agreement as to theterms of a new contract On May 31, members of ICWmeeting inRespondent's cafeteria voted to ratify the agree-ment, and thereafter Respondent and ICW executed awritten memorandum agreementto be effective for 3 yearscommencing July 1, 1968. A formal integrated writtendocument was executed on June 28, 1968.(13)On May 16, 1968, ILWU filed the charge uponwhich the instant proceeding is based, claiming thatRespondent was continuing to recognize and negotiate withICW aftera question concerning representation of employeeshad been raised by the filing of the petition in Case 20-RC-8126 and that Respondent was thereforeengaging inconduct violative of Section 8(a)(2) of the Act.(14)Although hearing dates were discussed, no noticeof hearing issued in Case 20-RC-8126, no hearing washeld, and no formal findings or determination of representa-tivewas ever made by the Board or Regional Directorin the representationcase.On May 20, 1968, Respondentwas advised by the Regional Office that because of thefilingof the charge in the instant proceeding "furtherprocessing of the petition will await disposition of theunfair labor practice charge "283B.The Conduct of Respondent Alleged to be Violative ofSection 8(a)(1)The General Counsel contends that during the monthof May following the filing of the ILWU petition Respondenton various occasions engaged in acts and conduct whichinterferedwith employee rights. This unlawful conductis alleged to include threats, promises of benefit, interroga-tions, and the promulgation and enforcement of an unlawfulrule prohibiting union activities on company premises.Itwas stipulated that Robert S. Gray is the plant manager,Thomas J. Tatoian,assistantto theplantmanager, andthat Jane H. Cedarwall, Stanley Korzuch, Donald E. Gen-dreau, and Luey Frary are plant supervisors. It is agreedthat at all times material to this proceeding each wasa supervisor within the meaning of the ActEmployee Morris O'Bnant testified that on an occasionin earlyMay when he and some other employees wereseated at a table in the plant lunchroom, Supervisor JaneCedarwall directed a conversation to union activities thengoing on at the plant. According to O'Briant, Cedarwallstated "She didn't exactly understand what the peoplewanted or what they were trying to do in the union activitiesthatwere going on." Cedarwall followed this by sayingthat "Should another union get in Peter Paul, that thecompany should-not state the company would, but statedthat they should close the plant in the Salinas area, orpossibly sell it out to the Green Giant, and possibly pullall the higher seniority personnel back into some of theother plants, i e. Dallas area and otherareas,possiblymove our operation into Canada." O'Briant then commentedthat should the operation be moved into Canada "whowould work for the company up there, the draft dodgersthat were hiding in Canada?" According to O'Briant, thisbrought thediscussion to a close.Cedarwall specificallydeniesmaking the statements which O'Briant attributesto her, although she acknowledges that on occasion shesat at the same table with O'Briant during the lunch hour.None of the employees alleged to have been present atthe timewere identified or called upon to testify. It isnot claimed that Cedarwall made statements of a similarnature to any other employees at any other time.As indicated above on May 31, Respondent and ICWreached an accord on the terms of a new collective-bargain-ing agreement On that same day a meeting was scheduledon company premises after working hours, during the courseof which ICW members voted to ratify the agreementPrior to this meeting, according to employee O'Briant,SupervisorKorzuch, who had formerly been O'Briant'simmediate supervisor but on this date was not, engagedO'Bnant in a converstaion. During the course of this conver-sation,Korzuch questioned O'Briant as to his feelings aboutthe agreement just negotiated. O'Briant states that followingthisKorzuch commented on O'Briant's ability to workwithout close supervision, and indicated that new jobs weredue for a posting in the near future, and that O'Briantmight be interested in bidding for them. After this, O'Briantstates thatKorzuch brought up the contract ratificationmeeting and said "Use your head, Morrie. Get yourselfout of the debit section, get on the right side of theledger.Give this thing your 100 percent support, and 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDstop all this nonsense that is going around." Followingthis,O'Bnant attended the ratification meeting, but it isnot shown to what extent, if any, he participated therein.Korzuch did not attend the ratification meeting. AccordingtoO'Bnant, following the conclusion of this meeting heoverheardKorzuch talking to Supervisor Gendreau andone or two unidentified employees. O'Briant states he heardKorzuch say "I guess 0. B shaped up . . " and "usedhis head as well as diplomacy in bowing down . giving100 percent push on the ratification of the contract." Kor-zuch denies having had any converstaions with O'Brianteither before or after the ratification meeting in the courseof which he made the remarks which O'Briant attributesto him. No one else was called to testify on the subjectof the conversation which O'Bnant claims to have overheardafter the meeting.Employee H. T. Blain testified about a conversationhe had with Supervisor Gendreau which occurred in mid-July.The General Counsel alleges that during the courseof this conversation Gendreau not only admitted havingengaged in unlawfully enforcing a rule prohibiting unionactivity on company premises, but voiced a threat suggestingthat employees might well lose retirement or other benefitsbecause of ILWU support or other protected concertedactivitiesBlain, a mechanic, had been working with anothermechanic named Alan Larkin. Following Larkin's vacationin July, Blain inquired of Gendreau when Larkin wasexpected to return to work. According to Blain, Gendreauappeared disturbed at the time of this inquiry and toldBlain that "there was a girl from the NLRB in to seehim on some charges Alan had filed against him." Blainstates that Gendreau then volunteered that these so-calledcharges arose because one of the girls had complainedto him that Larkin had been talking to her about unions.In response to such complaint, Gendreau then called Larkininto his office and asked him if he had "been talkingabout different unions on company time." Larkin told Gen-dreau "no, he had not." This appears to comprise theentire incident.Neither Alan Larkin, the girl who com-plained, nor Gendreau himself testified. Following this recit-alof the "charges," which Larkin allegedly had made,according to Blain, Gendreau remarked that if he hadknown that charges would be made against him "he wouldn'thave gone to bat for Larkin to get his retirement" Thelatter reference concerns an attempt which was indirectlymade by Larkin to enlist Gendreau's aid in helping Larkinattain early retirement benefits. Carol Larkin, Alan Larkin'swife, testified that following the July vacation she hadcalledGendreau to inform him that her husband wouldnot be returning to work for Respondent in the futurefor personal reasons.Mrs. Larkin states that she soughtGendreau's aid in getting some special consideration withrespect to obtaining early retirement benefits for her hus-band, and that Gendreau had indicated that he woulddo what he could. It is neither shown, nor claimed, thatLarkin was deprived of any benefits to which he mighthave been entitled for reasons relating to union activitiesor for any other reason.Three subdivisions of paragraph 9 of the complaint relateto the alleged unlawful promulgation or enforcement byRespondent of a rule prohibiting union activities on companypremises at any timeRespondent has had no written or published rule regard-ing restrictions on union activity whether on companytime or premises. Plant Manager Gray testified, however,that for many years his supervisors had been instructedthat it was Respondent's policy not only to refrain frominterrogating employees concerning union organization andto maintain strict neutrality in union matters, but to enforcea rule which would forbid union activities in work areasduring work time, but permit them in nonwork time innonwork areas. It was developed that there were numerousnonwork areas at the plant such as the parking lot, thecafeteria, the employees' lounge, the locker rooms, andthe restroom, and it is claimed that in such areas employeeswere free to discuss union matters. Gray specifically deniesthis to be a newly promulgated or newly invoked policy,or in any way for it to be related to the advent of organiza-tional activities by ILWU. Gray states that following thefiling of the ILWU petition he had considered the desirabilityof embodying this longstanding policy in writing and postingiton the employee bulletin board. Gray even went sofar as to draft a proposed notice to employees Such draftrecited in substance that working time was for work, andthatwhile employees might engage in activities for andagainst a union on company premises, such activity wasnot permitted in work areas during worktime Gray decided,however, not to post such notice. He states that he refrainedfrom doing so because no evidence had come to his attentionthat with the ILWU campaign the employees were actuallyengaging in union activity during working hours, and hefelt that the posting of such a rule might have an upsettingeffect. Thus, it appears that the employees themselves werenot directly apprised in connection with this particularorganizational compaign of what Respondent contends wasits longstanding policyThe General Counsel further asserts that Respondent,during the course of the ILWU campaign, invoked andenforced a rule contrary to the one which it claims represent-ed its actual policy Carol Larkin, a member of the ICWnegotiation committee, testified that at a negotiation meetingtaking place early in May, Plant Manager Gray told thecommittee that there would be "no union talk ... nearas I remember on company premises " Gray denies thaton that occasion or at any other time had he ever toldmembers of the ICW negotiation committee, or anyoneelse, that union activities would be restricted except duringworking time. He is corroborated in this denial by AssistantPlantManager Tatoian. Employee O'Briant testified thaton May 22 he attended a meeting of Respondent's employeesconducted by ILWU. The following morning, O'Briantstates,Supervisor Frary approached him and told himthat he understood that O'Briant had attended the ILWUmeeting and had exhibited considerable interest in ILWU.O'Briant made no comment, after which he claims Frarywarned him that he was not to talk to other employeesabout union activity whether it pertained to ICW or "toany other damn union." O'Briant makes it clear, however,that Frary's admonition applied to activity on worktimeinworking areas. O'Briant acknowledges that Frary toldhim to restrict "any of my conversation as to union activities PETER PAUL, INCto the break areas, such as authorized smoke areas, i.e ,such as company cafeteria or the lobby, the employees'lobby or in the company cafeteria " Frary was not calledto testify.The alleged unlawful enforcement of the ruleby Supervisor Gendreau pertains to the admission he madeto Blain during the course of which Blain states Gendreautold him that acting on the complaint of an employeeGendreau had called in Alan Larkin and asked him ifhe had been talking to the employee on company timeAs set forth above, Larkin denied that he had done soand the matter was dropped. No other incidents pertainingto the alleged invocation or enforcement of a companyrule restricting union activity on company premises weredeveloped.C. Discussionof theIssues and ConclusionsThe central issue in this proceeding is the alleged unlawfulassistance which Respondent extended to ICW by continuingto bargain with it after learning that ILWU had fileda petition. The independent 8(a)(1) allegations representa subsidiary issue which is premised on the claim thatRespondent, after learning of the petition, not only unlawful-lyfavored ICW by continuing to bargain with it, butconcurrently embarked upon a series of independent unlaw-ful acts designed to denigrate ILWU and perpetuate theincumbency of ICW I shall first treat with the latterissue,which is primarily factual, and thereafter considerthe legal questions raised by the undisputed facts concerningRespondent's continued bargaining with ICW.zIThe alleged 8(a)(1) violationsContrary to the contention of the General Counsel, Iam not convinced that it has been established by a prepon-derance of evidence that Respondent concurrently withits decision to continue bargaining with ICW also embarked'Respondent argues that I should not even consider the 8(a)(1) allega-tions of the complaint because it cannot be shown that they are supportedby the allegations of any charge pending, and thus are barred by Sec10(b)of the Act Respondent points out that neither the original northe amended charge recite independent 8(a)(1) allegations Respondentcontends that the 8(a)(1) allegations of par 9 of the complaint donot concern matters sufficiently closely related to the 8(a)(2) aspectsof the charge so that they may be construed to support both I disagreeit is well established that a chargeis not a pleading,and that a complaintmay allege violations of sections of the Act not mentioned in the charge,provided they bear some relationship to the general controversy Inthe instant case the general controversy concerns alleged unlawfulassist-ance of one sort or another given by Respondent to the incumbentICW This alleged to be evidenced both by continued bargaining andby various independent acts, an effect of which is to give additionalassistanceto ICW Contrary to Respondent I regard these independent8(a)(1) allegationsas fully meeting the so-called "closely related" testwhich Respondent claims must be present to support a complaint contain-ing allegationsnot set forth in a charge I regard the underlying rationaleof the cases which Respondent cites as supporting the conclusion thatthe 8(a)(1) allegationsin the complaint here are "closely related" tothe 8(a)(2) allegations in the charge Accordingly, I find that Sec 10(b)does not proscribe consideration of the allegations in par 9 of thecomplaint SeeNLRB v Dinion Coil Co,201 F 2d 484 (C A 2),N L. R B v Pecheur Lozenge Co,209 F 2d 393 (C A2),Casino Operations,Inc,169 NLRB 328,Exber, Inc d/b/a El Cortez Hotel v NLRB,390F2d127(CA 9)285upon a course of conduct designed to lend further, andindependent, assistance to ICWThe allegations that Respondent promulgated or invokedrestrictive rules as to discussion of union matters on compa-ny premises will not withstand scrutiny. While Respondentfailed directly to apprise its employees as to the preciselimits of its rules restricting discussion of union matters,the General Counsel has adduced insufficient evidence toshow that at any time Respondent either had, or hadundertaken to enforce, a rule which did more than restrictdiscussions of union matters to working time. The incidentswhich the General Counsel urges as leading to a contraryconclusion are either isolated or inconsequential. Thus wefind employee Larkin recalling that at an ICW negotiationmeeting Plant Manager Gray had said there should beno union talk, and she thinks she remembers that thisreferred to company premises. Significantly, however, nei-ther Larkin, nor any other employee, testified that at anytime he had been admonished for engagingin unionactivitieson company premises as distinguished from working time.The General Counsel's witnesses Blain and O'Briant bothtestified to hearing statements of Gendreau and Frary,respectively, which did no more than suggest that restrictionof union activities was limited to work areas and worktime.Under the circumstances I am convinced that Larkin wasmistaken, and that, consistent with his own corroboratedassertion,Gray only told the group at the negotiationmeeting that there should be no union talk in work areason worktime Accordingly, I find that it has not beenestablished that Respondent promulgated any rule forbid-ding discussion of union matters on company property,or that its supervisors have been shown to have engagedin conduct designed to forbid employees to engage in unionactivity on company premises. Therefore the allegationsof paragraph 9(b), (c), and (f) have not been sustained.Apparently the General Counsel reliedon Blain's testimo-ny regarding his conversation with Gendreau to establishthe interrogation allegation of paragraph 9(e) of the com-plaint.While it is true that this might be viewed as anadmission by Gendreau that he had questioned Alan Larkinabout his union activities, I do not see such interrogationas arising in a context that can be deemed unlawful. Blainstates thatGendreau told him that he had questionedLarkin following the complaint of an employee that Larkinhad talked to her about union matters on company time.Restriction of union talk on company time is, of course,lawful, and Gendreau did no more than inquire if Larkinhad in fact engaged in such conduct. When apprised byLarkin that he had not, the matter was dropped Underthe circumstances I see no unlawful interrogation as havingtaken placeEven if we credit O'Briant's testimony as to Cedarwall'sstatements in the lunchroom, it conveys no more thana dubious threat. O'Briant insists that Cedarwall said thatthe plantshould,notwould,move if ILWU came in.This can be construed as a statement of opinion ratherthan a threat, and apparently O'Briant so construed it.However, not only does Cedarwall herself deny altogetherthe statements which O'Bnant attributes to her, but theGeneral Counsel failed to call for corroborative purposesotherwitnesseswho O'Briant said were present at the 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunch table when Cedarwall was speaking. I was notimpressed with O'Briant as a witness He appeared overlyimpressed with his own self-importance and not unwillingto exaggerate to promote such an image. Accordingly,IcreditCedarwall's denial, and find that she did notthreaten employees with removal of the plant should ILWUcome in.Like Cedarwall, Supervisor Korzuch also emphaticallydenied having suggested to O'Briant that he might receiverewards if he would press for ratification of the contractat the ICW meeting. As heretofore indicated, I was notfavorably impressed with O'Briant as a witness. Accordingly,IcreditKorzuch's denial, and find that he did not makethe statements which O'Briant attributes to him.In the absence of Frary's testimony I must assume thathe did interrogate O'Briant about his attendance at theILWU meeting This interrogation, however, stands outas an isolated incident.Moreover, as we have seen, whenFrary subsequently warned O'Briant to refrain from unionactivities, he did not limit his admonition to ILWU activitiesalone, but referred to activities for either union, and byO'Briant's admission limited his warning to union activitiesin working areas on working time. Under the circumstancesIdeem the interrogation by Frary as an isolated incidentof interference with employee rights and the subsequentwarning as lawful, with neither sufficient to sustain a findingof violation of Section 8(a)(1) of the Act.Likewise I attach but scant significance to Blain's unde-nied testimony that Gendreau told him that he wouldnot have gone to bat for Larkin regarding his retirementbenefitshad he known that Larkin had complained toa Board agent about Gendreau's interrogation. Gendreauwas upset at the time, having just talked with the Boardagent. The statement did not necessarily suggest that Blaintoo might face loss of retirement benefits should he engagein protected activities, nor does it appear that Blain con-strued it in this manner. Larkin himself did not testify,and this record is not entirely clear as to how his retirementproblem was resolved. However, it has not been sufficientlydeveloped that Blain, or anyone else, had reason to believethat union activities in any way affected the dispositionof the matter. Under the circumstances I am not preparedto construe the remark by Gendreauto Blain asa threatviolative of Section 8(a)(1) of the Act.In the light of the foregoing, I find that the GeneralCounsel has not sustained the allegations of paragraph9 of the complaint in sufficient measure to warrant theissuance of a remedial order. In certain instances I havenot credited the witnesses called to support the allegations.To the extent that certain of the evidence stands undeniedI regard the incidents as so isolated and insubstantial thatthey do not suffice to support the conclusion that Respond-entconcurrentlywith its continued bargaining alsoembarked upon an independent course of conduct designedto undermine the organizational activities of ILWU andfurnish additional support to ICW. Accordingly I shallrecommend that the allegations of paragraph 9 of thecomplaint be dismissed.2. Thebargainingwith ICWHaving found that Respondent has not engaged in inde-pendent violations of Section 8(a)(1) of the Act, the singleremaining issue concerns the unlawful assistance, if anythere be, which resulted when Respondent continued bar-gaining with ICW. This issue turns on the proper applicationof the Board's so-calledMid-West Pipingdoctrine.' BothRespondent and ICW strongly urge the doctrine to beinapplicable because it has not been established that arealquestionconcerning representation existedwhenRespondent and ICW resumed their course of bargaining.We must first examine the rationale behind theMid-WestPipingdoctrine itself, and then consider its applicabilityto the facts at handTheMid- West Pipingdoctrine is well established, andhas been followed by the Board in a variety of situations.Essentially it stands for the proposition that an employer,confronted with rival claims from two unions concerningthe representation of its employees, interferes with basicemployee rights when it undertakes to resolve the questionconcerning representation itself by voluntarily extendingrecognition to and bargaining with one of the two rivalunions. The doctrine rests on the premise that to grantrecognition and to bargain with a union as exclusive repre-sentative affects all employees within the unit. Bargainingof this nature may only lawfully take place with a representa-tivewho is the free choice of a majority of the employeesthemselves.When an employer accords recognition to oneof two rivals under circumstances where the choice ofthe employees has not been reliably established, it notonly assists that union, but it acts in derogation of therights of the employees to make their own free choice.Thus, while an employer may lawfully recognize a represent-ative in a one union situation if in fact that union representsa majority of its employees, when two unions claim represen-tation at the same time it has no way of knowing whichone the employees actually wish to represent them.' Thedilemma created by the rival claims may be resolved byuse of the Board's Section 9 machinery. A basic purposeof Section 9 is to provide a means to insure that theemployees themselves may freely choose their representative.TheMid- West Pipingdoctrine requires an employer touse the Section 9 machinery when truly confronted withrival claims. Should the employer fail to do so and chooseone of the rivals itself, the remedy is to require abandonmentof the choice, with further recognition of any representativeto be withheld until the employees evidence their ownchoice in a Board election.Respondent would not necessarily quarrel with the forego-ing broad general statement of principles It urges, however,that the Board itself has noted that not all situations'The doctrine takes its name from the lead caseMid-West Pipingand Supply Co,Inc, 63 NLRB 1060'Itmay be noted that even in a one unionsituation,an employeracts at its peril, although not necessarily unlawfully, when it voluntarilyextends recognition It is well established that for an employer to grantexclusive recognition to a union not in fact the majority representativeof its employeesis an unfairlabor practice PETER PAUL,INC287where rival claims exist give rise to real questions concerningrepresentation, which demand use of the Section 9 machin-ery. It insists that in the instant case circumstances showthat no properly cognizable question concerning representa-tionhad come into being when Respondent and ICWresumed their bargaining and thusMid- West Pipingisnotapplicable.Respondent's position suggests a further considerationof the meaning of the term "question concerning representa-tion," and its place in the statutory scheme. The statuteundertakes to encourage the "practice and procedure ofcollective bargaining " To effectuate this end the statutedirectly confers rights on employees, not on employersor unions, and denotes as unfair labor practices variousacts of employers and unions which abridge such rightsOne basic right of the employees is to "bargain collectivelythrough representatives of their own choosing." When theemployees have duly made their choice, the employer andthe chosen representative have a mutual duty to bargainunder terms defined by Section 8(d) of the Act. Section9makes the choice of the majorityinanappropriatebargaining unit the exclusive representative of all employeesin the unit, and sets up machinery for determining boththe unit and selection of the representative. This machinerymay be invoked whenever there is a "question concerningrepresentation." In the broadest sense a question concerningrepresentationmay be said to arise, and possibly invokeuse of Section 9 machinery, whenever a union or individualmakes any sort of claim to represent a group of employeesThe Board recognized earlyin itshistory, however, thatunlimited processing of casual or possibly specious claimscould result in a waste of its resources and divert it fromits basic objectives.Thus the Board earlyin itshistory held that it wouldonly process representation claims of a union which appar-ently were supported by a substantial number of employees.This support would be most frequently evidenced by cardssigned by employees in the bargaining unit purportingto authorize a particular union to represent them. TheBoard made it clear, however, that while it would requirethat cards orsimilarevidence be submitted, the purposeof such showing requirement was to guard its processesagainst being called upon when there was no reasonablelikelihood that the employees seriously desired any repre-sentative. Thus the validity of the cards was never permittedto become a subject of litigation in the representation pro-ceeding It developed that where a Regional Director admin-istratively determined a representation petition to be sup-ported by 30 percent or more of the employees, it wouldbe deemed a sufficient interest showing to warrant useof the election machinery, with the employee choice there-after certified by the agencySimilarly the Board decreed that even a fully supportedclaimmust be among employees who comprise anappropriate bargaining unit. The statute itself affords certainguidelines as to the type of units which may be appropriate,and the Board has elaborated on the subject in manyunit determinations. Suffice it to say that the Board alonecan determine the validity of employee groupings, andthe Board will take no cognizance of a question concerningrepresentationunlessit arisesin anappropriate unit.The Board likewise placed limitations on the timingof petitions before it would undertake determinations ofthe questions concerning representation they purported toraise.Thus the Board developed its so-called certificationand contract-bar doctrines. These are both premised onthe proposition that once employees have chosen a represent-ative, the effective collective bargaining which the statuteenvisages will only be possible if the chosen representativehas reasonable time to bargain for a contract, or oncehaving achieved a contract there is a reasonable periodduring which the contract terms may function. Thus topermit employees the opportunity to change representativeswithout limitation would frustrate the basic collective-bar-gaining goal of the Act. The certification and contract-bar doctrines hold, in effect, that following a certificationor the execution of a contract no claim for representationby a rival will be considered or resolved by the Boarduntil certain periods of time have elapsed. The doctrinesand their applicability have their complexities, but no claimismade here that the ILWU petition is not timely, soit suffices merely to note their existence.The substantial interest requirement, the appropriate unitrequirement, and the timing requirement are each set forthto illustrate that the existence of rival claims alone evenas evidenced by the filing of a petition, do not necessarilysuffice to invoke use of the Section 9 machinery to determinethe choice. To put it another way, failure to meet anyof these three requirements will not give rise to arealquestion of representation; i.e , one that the Board willresolve forthwith upon the filing of the petition. Onlywhere we can find a so-called real question concerningrepresentation will continued bargaining with an incumbentresult in aMid-West Pipingviolation.The presence orabsence of such a question in the record thus becomesa central issue.Respondent insists that no real question is to be foundhere because (1) ILWU at no time made a claim or demandfor recognition as the statutory representative of Respond-ent's employees, (2) the petition itself cannot be foundsupported by sufficient interest showing to meet Boardrequirements, (3) it has not been established that the unitalleged in the petition is appropriate; (4) Respondent notonly had reasonable cause to believe that ICW representeda majority of its employees but Respondent proffered evi-dence which would support such a conclusion; (5) neitherthe Board nor the Regional Director acting for the Boardhas made a formal determination after hearing in the repre-sentation case that a real question concerning representationexisted. It is asserted the law requires a formal findingof this nature before there can be aMid- West Pipingviola-tion.While conflicting claims by rival organizations may arisein a variety of ways either before, or in conjunction with,the representation petition, it is well established that wherea petition is filed, the petitioner's failure to make an earlierdemand for recognition will not preclude a finding thatthere is a real question concerning representation. InAdvance Pattern,80 NLRB 209, the Board found a questionconcerning representation even though there had been nodemand made prior to the filing of the petition. Thisis tantamount to a holding that the filing of the petition 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDin itself constitutes sufficient demandThis is still theprevailing view of the Board. Whileitstandsundisputedthat ILWU made no prior recognitionclaimon RespondentIfind,contrary to the contention of Respondent, thatthe filing of the petition in Case 20-RC-8126 sufficesto support the existence of a question concerning representa-tionassumingother requirements have been met.Respondent'sassertionthat ILWU has not establisheda claimto represent the employeesin anappropriate bargain-ing unit iswithout merit. ILWU in its petition describesthe unit as "all employees covered by current agreement "This is clearly an attempt to seek representation of employeesin the same unit represented by ICW. The contract unitis presumptively appropriate, and Respondent neither urges,nor does the recordsuggest,anything to point to anotherconclusionRespondent's argument appears to rest on noth-ingmore substantial than an assertion that ILWU hasnot described the unit in the precise language that appearsin the contract itself. I know of no requirement that petitionsneed be drafted with such technical nicety. The scopeof the unit is adequately expressed in the petition in amanner which could not mislead either Respondent orICW Accordingly,sincethe contract unit clearly appearsappropriate, I so find, and reject Respondent'sassertionto the contrary.Respondent further urges that not only did it have reason-able cause to believe that ICW represented a majority,but that on the basis of evidence which Respondent profferedI should find that in fact ICW did represent a majority.The General Counsel acknowledges, and I have no hesitationin finding, that on the basis of the checkoff authorizationswhich were introduced in the record Respondent had reason-able causeto believe that ICW may have been the majoritychoice of its employees when it resumed bargaining Atthe hearing, however, and in its brief, Respondent urgedthat I receive the same checkoff authorizations as definitiveproof of the majority designation of ICW at that timeI refused to receive them for such purpose, and Respondentnow urges that I reconsider my ruling and find the checkoffauthorizations to be proof of actual majority status.Respondent's claim misconceives the nature of thelitigation.We are not concerned with a majority issue, but withan assistance issueThe gravamen of the charge here isthat Respondent itself unlawfully determined the majorityissuein the face of a representation claim by a rival union.If in fact there is a rival claim sufficient to establisha real question concerning representation the majority issuecan only be resolved following the free choice of the employ-ees as expressedin anelectionThe quantity or qualityof other evidence available to Respondent becomes irrele-vant, since the existence of the rival claim shows its validityto be the very question at issue and not something thatRespondent can determine on its own Accordingly, I reaf-firmmy ruling, and reject Respondent's claim that theevidence proffered in fact establishes that ICW representeda majority.A more serious question centers on the claims of bothRespondent and ICW that the General Counsel has notestablished that the interest showing of ILWU sufficestomeet Boardinterestshowing requirements, and thattherefore no real question concerning representation whichwould foreclose lawful continued bargaining ever existed.It is insisted that the administrative determination assertedby the General Counsel does not suffice as a matter oflaw, and that evidence in this record shows that ILWUnever did make a showing sufficient to meet Board require-ments Finally it is argued that even should the showingbe deemed sufficient noMid-West Pipingviolation canbe found because an essential condition precedent has notbeenmet. It is claimed that continued bargaining withthe incumbent can only be found unlawful when it isestablished that the Board, following a hearing in the repre-sentation case, has formally found there to be a questionconcerning representation. Admittedly such a condition hasnot been fulfilled in the instant case. Let us consider thelatter issue first, for if it represents the controlling lawit is dispositive of the issue without further considerationof the sufficiency of the showing.Respondent and ICW urge the controlling law to befound in the rationale expressed by several different courtsThese court cases reversed contrary Board holdings andheld there to be noMid- West Pipingviolation absent anearlier formal finding by the Board in the representationcase to the effect that a real question concerning representa-tionwas raised by the rival union's claimsN.L.R B v.Swift and Co., supra,isurged to express most clearlythe rule of law alleged to be controlling. InSwift,asin the instant case, the employer had recognized and bar-gained with an incumbent certified union for many years.The employer and the incumbent were in the process ofbargaining for a new contract to succeed one about toexpire.A rival union filed a petition for an election. Anotice of hearing was issued by the Regional Director.Pursuant thereto a hearing was completed. While the matterwas still pending, but prior to any formal ruling, the employ-er and the incumbent union entered into a new agreementThereafter the rival union filed charges of unlawful assist-ance to the incumbent. The Board found aMid- West Pipingviolation holding "the timely filing of the petition supportedby an administratively determined showing of interest raisesa real question concerning representation." The court rev-ersed the Board, holding that under the circumstancesno real question concerning representation existed. Thecourt stressed the fact that no election was ever orderedor held, indicating that this signified at the most "theexistence of a naked claim .. to majority representation."The court went on to state:Recognizing its tenuous position, the Board urges thatwe give weight to its disposition of the petition forelection. Before proceeding to a hearing on the petition,theBoard points out that it has a statutory dutyto first find that there exists "reasonable cause tobelieve that a question of representation affecting com-'NLRB v Swtft & Co,294 F 2d 285 (CA3),N L R B v AirMaster Corp,339 F 2d 553 (C A3),NL R B v North Electric Co,296 F 2d 137 (CA6),St Louis Independent Packing Co v NLRB,291 F 2d 703 (C A 7) Respondent does not claim that the Courtof Appeals for the Ninth Circuit has ruled directly on the issue, butasserts expressions by it which, although possibly dicta, suggest thatittoo will follow the rationale ofSwiftand the other cases SeeRetailClerks Local 770 v NL R B,370 F 2d 205 (C A 9), andFlotill Products,180F2d441 (CA 9) PETER PAUL, INC289merce exists."Itsusual procedure in such cases isto check to see if the petitioning union has beendesignated by at least 30 percent of the employees.We are asked simply to assume that such occurredhere, for there is no evidence in the record in thisregard, and the Board is apparently satisfied withsaying that such a showing "must have" occurredsince it is required by the Board's administrative prac-tices.The showing of 30 percent interest however,has a limited purpose. It was devisedas a meansof facilitating the Board's decision as to whether thecircumstances justified holding an election at allWhenused for this purpose, the Board has held that sucha showing may not be subject to collateral attack.Sebastopol Cooperative Cannery Co.,111NLRB 530,35 LRRM 1510 (1955) Consistent therewith the Boardhas refused to permit attack on the procedure employedin establishing a showing of interest or to pass onallegations that cards supporting the petition are falseor otherwise invalid. 24 Annual Report NLRB 14-15 (1959).As is readily apparent, there is a great deal ofdifference between using the 30 percent showing tosupport a decision to hold an election and in usingitas an evidentiary basis for an unfair labor practicefinding.The Board itself has indicated, on at leasttwo occasions, that membership cards are not reliableevidence of employee union allegiance where thereare rival unions competing for membership. As theBrotherhood indicated in its brief here a third union,the United Packinghouse Workers of America, AFL-CIO, filed an election petition on June 29, 1959, whichwas withdrawn on August 7, 1959, only to be followedby the Meatcutters petition filed on August 13, 1959There is one other evidentiary fact to round out thepicture.At the time when the agreement was reneweditappears that approximately 95 percent of Respond-ent's employees at the Harrisburg plant were havingdues for the Brotherhood deducted from their paypursuant to voluntary authorization,and that duringthe so-called "escape period," which occurred priorto September 1, 1959, no employee revoked an authori-zation. In the absence of substantial evidence in therecord to support the finding that the employer hada reasonable basis for believing that the Brotherhoodno longer represented a majority of its employees,the Board's ultimate finding of an unfair labor practicemust fall.Respondent and ICW correctly argue the factual situationinSwiftto be strikingly similar to that in the instantcase It may even be conceded that ifSwiftrecites theneeded legal prerequisites aMid- West Pipingviolation can-not be found. Indeed the instant case is even strongerfor, as we have seen, not even a notice of hearing issued.IfSwiftbe followed it becomes irrelevant that a rivalunion may have initiated steps to perfect its representationclaim,that an employer had become aware of such claim,or that a rival union had submitted a substantial interestshowing. Absent the presence of other factors clearly signify-ing the validity of the rival claim or the presence of otherindependent acts of assistance to the incumbent, the employ-er would remain free to bargain with the incumbent untilsuch time as the Board had made its formal determinationthat there was a question concerning representation.While to adopt the rationaleofSwiftwouldresult indismissal of the instant charge, I am not convinced thatSwiftrepresents existing Board policy,or that its applicationto the controversy before me is either appropriate orrequired It is well established that as Trial ExaminerIam required to follow the rulings of the Board ratherthan those of courts which have differed with Board hold-ings.'Nowhere do I find Board acceptance of the ruleas expressedinSwiftoranything elsewhich closelyapproaches it.The General Counsel relies on the Board'sview asexpressed inShea Chemical Corporation,121NLRB 1027No case has been cited,or found, which suggests thatthe Board, as distinguished from the courts,has departedfrom the rationale which appears to underlie its decisioninShea.The Board makes the following statement inShea:We now hold that upon presentation of a rival orconflicting claim which raises a real question concerningrepresentation, an employer may not go so far asto bargain collectively with the incumbent (or anyother) union unless and until the question concerningrepresentation has been settled by the Board. Thisisnot to say that the employer must give an undueadvantage to the rival union by refusing to permitthe incumbent union to continue administering its con-tract or processing grievances through its stewards.We further find that a real question concerning repre-sentation was raised hereby theOilWorkers'petition,supported as it was by anadequate administrativeshowing ofinterest,and that no adverse implicationcan be drawn from the Oil Workers'exercise of itsstatutory right to file an unfair labor practice charge.However, we wish to make it clear thattheMid-WestPiping doctrine does not apply in situations where,because of contract bar or certification year or inappro-priate unit or any other established reason,the rivalclaim and petition do not raise a real representationquestion. [Emphasis supplied]Sheasuggests it to be appropriate in furtherance ofprotecting employee rights of free choice to halt the courseof continued bargaining at a far earlier point than wouldoccur underSwiftSwiftwouldpermit such bargainingwithout seeming limitation throughout the period neededto schedule and conduct a hearing, and for what additionaltime was needed for the Board to reach a final decision.During this entire time the incumbent would have invaluableassistance stemming from Respondent'srecognition andbargaining,and, even though a question of representationbe found and an election ordered,itwould be conductedunder conditions in which the employee choice in all likeli-hood would have been influenced by just such assistance.Sheaon the other hand would demand a stop to continuedbargaining at a point where it first became known tothe employer that a supported petition had been filed.6Novak Logging Company,119 NLRB 1573,Insurance Agents' Interna-tional UnionAFL-CIO [ThePrudential InsuranceCompani of 4nierica].119 NLRB 768 290DECISIONS OFNATIONALLABOR RELATIONS BOARDThe court inSwiftappears to misunderstand the natureof the administrative determination regarding the interestshowing. The court holds that while it may be properto use the Director's determination when deciding whetherto conduct an election, the same determination must notbe usedas an"evidentiary basis for an unfair labor practicefinding." This has a superficial appeal which will not with-stand scrutiny. The statute grants to the Board authorityto process petitions "if it has reasonable cause to believea question of representation" exists. The Act embodiesno showing requirement and the Board has made use ofsuch solely to protect its own processes. Showing has neverbeen regarded as a jurisdictional requirement needed forthe Board to find a question of representation. On thecontrary, showing has uniformly been considered a nonlitiga-ble determination. The court, although characterizing thedetermination before a hearing as "evidentiary" and notsufficient to support aMid- West Pipingviolation, inconsis-tently holds formal determination after full hearing to besufficient.The court overlooks the fact that insofar asthe showing issue is concerned, a determination at thispoint is based on no different considerations than the earlierone. Absent a right to litigate the issue in the representationcase, this is necessarily so.Actually, the determinationisnot evidentiary at any point in the same sense as otherfactual issues.It is amatter which the statute leaves tothe Board, and which absent any showing of administrativeirregularity, the Board may resolve without litigating thequestion.The Board, not the courts, should determinewhat approach best effectuates the policies of the Act.We must next consider theSheaprinciples as appliedto the controversy before usRespondent first learned of the rival claim of ILWUby official notice from the Board of the filing of a petition.While the notice alone does not establish the existenceof a real question of representation, it suggests the possibility.However, the notice was accompanied by a request fora current payroll to enable the Board to determine ifthe claim was supported by the required showing. Wemay presume that had Respondent elected to send in thepayroll, and a check had revealed that the showing didnot meet Board standards, the petition would have beendismissedRespondent would then have been free to resumebargaining with ICW without risk of an unfair labor practicechargeRespondent, however, by its own choice, failedto furnish the payroll thereby rendering an accurate checkof interest showing impossible. It followed this by resumingbargainingwith ICW. The bargaining precipitated thecharge.At some point the Regional Director concludedthat considering Respondent's failure to furnish a payroll,the number and presumed validity of the ILWU cards,and the ILWU estimate of unit size, it was reasonableto determine that a real question concerning representationexisted.He thereupon alleged in his complaint that inview of such question Respondent's continued bargainingwith ICW constituted an unfair labor practice.I see no significant factual basis for distinguishing thiscase fromShea.Whileitistrue that notice of hearingdid issue inShea,this amounts to no more than an adminis-trative assertion that there existed a sufficient showingto support a question of representation It differs in nosignificant measure from the similar administrative assertionmade here by the Regional Director in the complaint.In either event it relates to a nonlitigableissue.The Boardheld the administrative determination inSheato establishthe question and to suffice to support aMid- West Piping,violation. Iwould reach the same result here absent theexistence of countervailing considerations or equities thatwould point in another direction.Contrary to Respondent and ICW I see few equitiesto support their positions Respondent deliberately refrainedfrom putting the showing issue to a test in the one wayappropriate. By its own choice it elected to resume bargain-ing with ICW and disdained cooperation with the govern-ment agency charged with resolving representationissues.Whatever reasonable cause Respondent may have had tobelieve ICW to represent a majority became subject todoubt upon notice of the ILWU petition. While it mayhave had no reason to believe ILWU to represent a majority,it ignored the only appropriate way to ascertaining if ILWUrepresented a sufficient number to meet Board intereststandards. Instead it embarked upon a course of irreversibleassistance to its own choice for employee representative.Now it would defend its action by claiming ILWU neverhad a sufficient showing, and now it offers the payrolland presses to litigate the validity of the cards. As hasalready been said repeatedly, the validity of the cardsisnonlitigable.Respondent cannot now be heard to invokea payroll check after having declined to do so earlier,and after having reaped the benefits of the assistance coursewhich it voluntarily embracedUnder the circumstances I deem it appropriate for theRegionalDirector to have acted on the information athand, and to have determined that a real question concerningrepresentation existed, and I so find.With all due respect to the contrary conclusions reachedby the courts inSwiftand other cases, I am satisfiedthey do not represent prevailing Board doctrine. For reasonsset forth above I deem the rationale ofSheato be controlling,and find that Respondent here, as did the employer inShea,acted unlawfully in the face of a real question concern-ing representation I deem it reasonable that the Boardrequire an employer officially notified of a rival unionpetition to cooperate in a showing check or suffer theconsequences. I find that Respondent by failing to testthe sufficiency of the ILWU showing rendered it reasonableand appropriate for the Regional Director to make hisdetermination, and that the Regional Director properlydetermined a real question concerning representation toexist at the time Respondent resumed the bargaining withICW. I further find that Respondent's continued bargainingin the face of such question concerning representation consti-tuted unlawful assistance to ICW, and that thereby Respond-ent engaged in conduct violative of Section 8(a)(2) of theAct.IV. THE EFFECTOF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurringinconnectionwith the operations ofRespondent as describedin sectionI,above, have a close, PETER PAUL, INC291intimate, and substantial relation to trade, traffic, and com-merce among the several states and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the ActHaving found that Respondent has violated Section 3(a)(1)and (2) of the Act by continuing to bargain, andby executing a contract with ICW while there was a questionconcerning representation, I shall recommend that Respond-ent withdraw and withhold recognition from ICW, or anysuccessor, and cease and desist from enforcing and maintain-ing its contract with ICW as the collective-bargaining repre-sentative of its employees unless and until ICW shall havebeen certified by the Board. I shall further recommendthat the allegations of paragraph 9 of the complaint bedismissed.Because of the narrow scope of the unfair labor practicesfound herein, I shall recommend a narrow cease-and-desistorder.Upon the basis of the foregoing findings and conclusions,and upon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2. ILWU and ICW are each labor organizations withinthe meaning of Section 2(5) of the Act3.A question concerning representation existed amongthe employees of Respondent at all material times afterMay 1, 1968.4.By continuing to bargain and entering into a contractwith ICW while there was a question concerning representa-tion,and by enforcing and maintaining such contract,Respondent engaged in unfair labor practices within themeaning of Section 8 (a)(1) and (2) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thecase,I recommend that Respondent,Peter Paul, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Continuing to recognize or bargain, or enforcingormaintaining its collective-bargaining agreement,withICW, or any successor thereto, as the statutory representa-tive of its employees unless and until ICW shall havebeen certified by the Board.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from ICW,or any successor thereto,unlessand until such organizationshall have been certified by the Board as the statutoryrepresentative of Respondent's employees(b) Set asideits existingcollective-bargaining agreementwith ICW(c)Postat its plant in Salinas,California, copies ofthe attached notice marked "Appendix."' Copies of suchnotice to be furnished by the Regional Director for Region20, shall, after being duly signed by an authorized representa-tive,be posted immediately upon receipt thereof and bemaintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, in writing,within 20 days from the receipt of this Decision, whatsteps Respondent has taken to comply herewith.'IT IS FURTHER RECOMMENDED that the allegations ofparagraph 9 of the complaint relating to alleged acts ofinterference with employee rights be dismissed.'In the event that this Recommended Order be adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of a Trial Examiner" in the noticeIn the further event that the Board's Order be enforced by a decreeof the United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substitutedfor the words "a Decision and Order "'In the event that this Recommended Order he adopted by the'Board, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that.WE WILL cease recognizing and withhold recognitionfrom Industrial Candy Workers Union, and will ceasemaintaining or enforcing our contract with the sameunion, unless and until such union be certified bythe National Labor Relations Board as the exclusiverepresentative of our employees.WE WILL NOT in any like or related manner interferewith the rights of our employees as guaranteed bySection 7 of the Act.PETER PAUL, INC.(Employer)DatedBy(Representative)(Title) 292DECISIONSOF NATIONALLABOR RELATIONS BOARDThis noticemust remain postedfor 60consecutivedaysdirectlywith theBoard's RegionalOffice, 13050 Federalfrom the date ofposting and must not be altered,defaced,Building,450 Golden Gate Avenue, Box 36047,San Francis-or covered by anyother material.co, California 94102, Telephone 556-0335.If employees have anyquestion concerningthis noticeor compliance with its provisions,theymay communicate